Salient Advisors, L.P. 4265 San Felipe Suite 800 Houston, Texas 77027 March 31, 2010 VIA EDGAR Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549-4720 Attn:John Ganley, Esq. Re: Salient Absolute Return Fund Amendment No. 3 to Registration Statement on Form N-2 (333-164750; 811-22388) Salient Absolute Return Institutional Fund Amendment No. 3 to Registration Statement on Form N-2 (333-164751; 811-22389) Dear Mr. Ganley: On March 31, 2010 Salient Absolute Return Fund and Salient Absolute Return Institutional Fund (each, a “Fund” and together, the “Funds”) filed the above-captioned amended registration statements on Form N-2 (each, a “Registration Statement”).Each Fund hereby seeks acceleration of the effectiveness of the applicable Registration Statement as set forth below. The Funds each hereby request acceleration of the effectiveness of the above Registration Statements for March 31, 2010. In support of its request for acceleration, each Fund acknowledges that: 1.Should the Commission or the staff acting pursuant to delegated authority declare the Registration Statement effective, such action does not foreclose any action by the Commission with respect to the filing; 2.The action of the Commission or the staff acting pursuant to delegated authority in declaring the filing effective does not relieve the Fund of responsibility for the adequacy and accuracy of the filing; and 3.The Fund will not assert the staff's acceleration of effectiveness of the filing as a defense in any proceeding initiated by the Commission or any other person under the federal securities laws. Very Truly Yours, Salient Absolute Return Fund Salient Absolute Return Institutional Fund By: /s/ Jeremy L. Radcliffe Name: Jeremy L. Radcliffe Title: Secretary Salient Capital, L.P. 4265 San Felipe Suite 800 Houston, Texas 77027 March 31, 2010 VIA EDGAR Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549-4720 Attn:John Ganley, Esq. Re: Salient Absolute Return Fund Amendment No. 3 to Registration Statement on Form N-2 (333-164750; 811-22388) Salient Absolute Return Institutional Fund Amendment No. 3 to Registration Statement on Form N-2 (333-164751; 811-22389) Ladies and Gentlemen: The undersigned, as distributor of each above-captioned fund and offering, hereby joins in the request of the funds that the effectiveness of their respective registration statements relating to the securities be accelerated for March 31, 2010. Salient Capital, L.P. By: /s/ Jeremy L. Radcliffe Name:Jeremy L. Radcliffe Title:Managing Director
